Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  August 12, 2019

The Court of Appeals hereby passes the following order:

A19I0292. WILLIAM BOYCE CLEARY v. THE STATE.

      William Boyce Cleary filed a pro se demand for speedy trial. Because Cleary
is represented below, the trial court struck his pro se pleading. Cleary has filed a pro
se application for interlocutory appeal from this ruling.1
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (citations and punctuation omitted). When a criminal defendant
submits a pro se filing while still represented by counsel, the filing is a legal nullity
and will be dismissed by an appellate court. White v. State, 302 Ga. 315, 319 (2) (806
SE2d 489) (2017). Accordingly, the application is hereby DISMISSED.2




      1
        Cleary filed his application in the Supreme Court, which transferred the
matter to this Court.
      2
       We also note that Cleary’s failure to comply with the interlocutory appeal
procedure in OCGA § 5-6-34 (b) deprives this Court of jurisdiction.
Court of Appeals of the State of Georgia
       Clerk’s Office, Atlanta,____________________
                                 08/12/2019
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.